Name: Commission Regulation (EEC) No 1619/91 of 13 June 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 6. 91No L 149/54 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1619/91 of 13 June 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 772/91 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1533/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 772/91 f), as last amended by Regulation (EEC) No 1572/91 (8) ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto . 2. However, the amount of the aid fixed in advance for the 1991 /92 marketing year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 14 June 1991 to take account of the prices and related measures for the 1991 /92 marketing year and of the consequences of the maximum guaranteed quantity arran ­ gements. Article 2 This Regulation shall enter into force on 14 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 353, 17. 12. 1990, p . 23 . (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 145, 10. 6. 1991 , p. 40 . O OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 81 , 28 . 3 . 1991 , p . 62. (8) OJ No L 146, 11 . 6. 1991 , p. 18 . (9) OJ No L 266, 28 . 9 . 1983, p. 1 . 14. 6. 91 Official Journal of the European Communities No L 149/55 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 6 1st period 7 (') 2nd period 8 0 3rd period 9 0 4th period io o 5th period 110 1 . Gross aids (ECU) :  Spain 0,000 7,500 7,500 7,500 7,500 7,677  Portugal 23,925 14,470 14,470 14,470 14,470 14,647  Other Member States 16,955 7,500 7,500 7,500 7,500 7,677 2. Final aids : \ \ \ Seed harvested and processed in : I \ \ IIll  Federal Republic of Germany (DM) 39,92 17,66 17,66 17,66 17,66 18,07  Netherlands (Fl) 44,97 19,89 19,89 19,89 19,89 20,36  BLEU (Bfrs/Lfrs) 823,27 364,17 364,17 364,17 364,17 372,77  France (FF) 133,87 59,22 59,22 59,22 59,22 60,61  Denmark (Dkr) 152,25 67,35 67,35 67,35 67,35 68,94  Ireland ( £ Irl) 14,900 6,591 6,591 6,591 6,591 6,746  United Kingdom ( £) 12,892 5,446 5,446 5,446 5,446 5,583  Italy (Lit) 29 865 13211 13 211 13 211 13 211 13 444  Greece (Dr) 3 163,17 896,72 850,77 806,83 806,83 703,31  Spain (Pta) 0,00 1 302,66 1 302,66 1 302,01 1 302,01 1 313,95  Portugal (Esc) 5 043,37 3 082,65 3 082,65 3 076,53 3 076,53 3 083,48 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 6 1st period 7 0 2nd period 8 (&gt;) 3rd period 9 0 4th period 10 0 5th period 110 1 . Gross aids (ECU) : I I II  Spain 0,000 10,000 10,000 10,000 ' " 10,000 10,177  Portugal 26,425 16,970 16,970 16,970 16,970 17,147  Other Member States 19,455 10,000 10,000 10,000 10,000 10,177 2. Final aids : \ \ ll\ Seed harvested and processed in : \ \ \  Federal Republic of Germany (DM) 45,80 23,54 23,54 . 23,54 23,54 23,96  Netherlands (Fl) 51,61 26,53 26,53 26,53 26,53 27,00  BLEU (Bfrs/Lfrs) 944,66 485,56 485,56 485,56 485,56 494,16  France (FF) 153,61 78,96 78,96 78,96 78,96 80,35  Denmark (Dkr) 174,70 89,80 89,80 89,80 89,80 91,39  Ireland ( £ Irl) 17,097 8,788 8,788 8,788 8,788 8,943  United Kingdom ( £) 14,841 7,395 7,395 7,395 7,395 7,532  Italy (Lit) 34 269 17615 17615 17615 17615 17 847  Greece (Dr) 3 720,43 1 453,99 1 408,03 1 364,09 1 364,09 1 260,58  Spain (Pta) 0,00 1 684,90 1 684,90 1 684,25 1 684,25 1 696,19  Portugal (Esc) 5 565,06 3 604,34 3 604,34 3 598,22 3 598,22 3 605,17 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular :  to the Commission's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  to the adjustment resulting from the maximum guaranteed quantity arrangements and that of the agricultural conversion rates applied for the 1990/91 marke ­ ting year. No L 149/56 Official Journal of the European Communities 14. 6 . 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) I Current6 1st period7 2nd period8 (&gt;) 3rd period9 (') 4th periodio (&gt;) 1 . Gross aids (ECU) :  Spain 27,747 27,329 20,598 20,598 20,538  Portugal 36,731 36,320 27,753 27,753 27,694  Other Member States 24,491 24,080 15,513 15,513 15,454 2. Final aids : l Il (a) Seed harvested and processed in (2) : I l II  Federal Republic of Germany I llI II (DM) 57,66 56,69 36,52 36,52 36,38  Netherlands (Fl) 64,96 63,87 41,15 41,15 40,99  BLEU (Bfrs/Lfrs) 1 189,19 1 169,24 753,25 753,25 750,39  France (FF) 193,37 190,13 122,48 122,48 122,02  Denmark (Dkr) 219,93 216,24 139,31 139,31 138,78  Ireland ( £ Irl) 21,522 21,161 13,632 13,632 13,581  United Kingdom ( £) 18,771 18,443 11,672 11,672 11,625  Italy (Lit) 43 140 42 416 27 325 27 325 27 221  Greece (Dr) 4 850,55 4 730,59 2 594,32 2 548,10 2 532,62  Portugal (Esc) 7 712,96 7 628,43 5 855,85 5 849,59 5 837,44 (b) Seed harvested in Spain and ll\\ll processed : IIIlIlIl  in Spain (Pta) 4 367,41 4 306,39 3 311,98 3 311,29 3 302,53  in another Member State (Pta) 4 432,09 4 372,18 3 389,97 3 389,30 3 380,70 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular to :  the Commission's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  the adjustment resulting from the maximum guaranteed quantity arrangements and the agricultural conversion rates applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 6 1st period 7 2nd period 8 3rd period 9 4th period 10 5th period 11 DM 2,058600 2,056870 2,055390 2,054130 2,054130 2,050530 Fl 2,318460 2,316990 2,315430 2,314000 2,314000 2,310370 Bfrs/Lfrs 42,365900 42,330500 42,301200 42,275199 42,275199 42,200900 FF 6,969990 6,968520 6,966200 6,963870 6,963870 6,956120 Dkr 7,911400 7,907560 7,904000 7,900920 7,900920 7,894990 £Irl 0,769027 0,769582 0,769838 0,770233 0,770233 0,771265 £ 0,696506 0,697365 0,698068 0,698609 0,698609 0,699727 Lit 1 527,07 1 528,69 1 530,46 1 532,05 1 532,05 1 537,83 Dr 225,10000 227,01800 229,14100 231,17100 231,17100 237,63800 Esc 179,99300 180,39100 180,75500 181,14500 181,14500 182,38300 Pta 127,18200 127,40600 ¢ 127,62600 127,84300 127,84300 128,43400